Exhibit 10.4

     
 
  (COLUMBIA GULF TRANSMISSION LOGO) [w75205w7520501a.gif]
 
            A NiSource Company
 
            1700 MacCorkle Ave SE
Customer Services
            PO Box 1273
 
            Charleston, WV 25325-1273

June 30, 2009
Ms. Nimmie Hickman
Washington Gas Light Company
6801 industrial Park
Springfield, VA 22151
Re:     Revision No. 8 to FTS-1 Service Agreement No. 79356
Dear Ms. Hickman:
Enclosed for your file is a fully executed original of the above-referenced
agreement.
If you should have any questions, please feel free to contact me at
(304) 357-3705.
Sincerely,
-s- Jackie R. Sydnor [w75205w7520502.gif]
Jackie R. Sydnor
Team Leader, Customer Services
Enclosures
JRS:seb

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No,
  79356   Revision No. 8
 
       
Under Rate Schedule
  FTS-1    
 
       
Between (Transporter)
  Columbia Gulf Transmission Company    
 
       
and (Shipper)
  Washington Gas Light Company    

TransportationDemand

                          Transportation Demand     Begin Date   End Date  
Dth/day   Recurrence Interval
November 1, 2008
  March 31 ,2016     281,258     1/1 - 12/31
April 1, 2016
  March 31,2018     210,944     1/1 - 12/31
April 1, 2018
  March 31, 2020     140,630     1/1 - 12/31
April 1, 2020
  March 31, 2022     70,316     1/1 - 12/31

Primary Receipt Points

                                      Measuring   Measuring   Maximum     Begin
  End   Point   Point   Daily Quantity   Recurrence Date   Date   No.   Name  
(Dth/Day)   Interval
November 1, 2008
  March 31, 2016     2700010     CGT-RAYNE     281,258     1/1 - 12/31
April 1, 2016
  March 31, 2018     2700010     CGT-RAYNE     210,944     1/1 - 12/31
April 1, 2018
  March 31, 2020     2700010     CGT-RAYNE     140,630     1/1 - 12/31
April 1, 2020
  March 31, 2022     2700010     CGT-RAYNE     70,316     1/1 - 12/31

Primary Delivery Points

                                      Measuring   Measuring   Maximum     Begin
  End   Point   Point   Daily Quantity   Recurrence Date   Date   No.   Name  
(Dth/Day)   Interval
November 1, 2008
  March 31, 2016     801     GULF-LEACH     281,258     1/1 - 12/31
April 1, 2016
  March 31, 2018     801     GULF-LEACH     210,944     1/1 - 12/31
April 1, 2018
  March 31, 2020     801     GULF-LEACH     140,630     1/1 - 12/31
April 1, 2020
  March 31, 2022     801     GULF-LEACH     70,316     1/1 - 12/31

 



--------------------------------------------------------------------------------



 



         
Appendix A to Service Agreement No.
  79356   Revision No. 8
 
       
Under Rate Schedule
  FTS-1    
 
       
Between (Transporter)
  Columbia Gulf Transmission Company    
 
       
and (Shipper)
  Washington Gas Light Company    

The Master List of Interconnect (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herin by references for purposes of listing
valid secondary interruptible receipt and delivery point.
o Yes þ No (Check applicable blank) Transporter an Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the Maximum Daily Quantity, as applicable, set
forth in transporter’s currently effective Rate Schedule FTS-1 Appendix A with
Shipper, which for such points set forth are incorporated by reference.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if and, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to the Appendix A, Revision No. 8 shall commence as of
November 1, 2008. This Appendix A, Revision No. 8 shall cancel and supersede the
previous Appendix A, Revision No. 15 to the Service Agreement dated November 1,
2007. With the exception of the Appendix A, Revision No 8, all other terms and
conditions of said Service Agreement shall remain in full force and effect.

         
 
  Washington Gas Light Company    
 
       
By:
  /s/ Terry D. McCallister    
 
       
Name:
  Terry D. McCallister    
Title:
  President & COO    
Date:
       
 
       
 
  Columbia Gulf Transmission Company    
 
       
By:
  /s/ Mark S. Wilke    
 
       
Name:
  Mark S. Wilke    
Title:
  Director, Commercial Services    
Date:
  6-12-09    

 